Judgment and order reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. We are of opinion that there was reversible error in refusing to submit this case to the jury on the question of damages. The trial court should have submitted to the jury, for their consideration in determining the actual loss sustained by plaintiff’s assignor, the question of the value, if any, of the stock of the Kirby Lithographing Company received by the plaintiff’s assignor for services rendered in its organization and also the question involving the good faith and reasonable diligence on the part of plaintiff’s assignor in mitigation of damages. We are also of the opinion that it was error to exclude the evidence of the offers of employment made to plaintiff’s assignor and to hold, as a matter of law, that they were not of substantially the same character as the original employment, as that was a question of fact for the jury. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.